DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1-20 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peyman (US 9931171 B1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 4-6, 10, 12-13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 9931171 B1) (multiple embodiments).

Regarding claims 1, 10, and 16, Peyman method for generating and delivering light (eg. Abstract, Claim 17), the method comprising: receiving an input that is based on a user preference (eg. Col. 3, Ln. 28- Col. 5, Ln. 49); based on the input, determining a set of parameters that control at least one of a wavelength, a flux, or an exposure time of light; providing the set of parameters to a light source to generate light that comprises one or more spectra of natural sunlight and a spectral power distribution that is not present in natural sunlight (eg. Col. 4, Ln. 5-27, Col. 9, Ln. 12-21, Col. 13, Ln. 50-58, Col. 17, Ln. 48-53, Col. 38, Ln. 5-60); and controlling the light source to simultaneously deliver the light to at least two of: a first zone of illuminance comprising a person's skin, in an environment in which the majority of the person's skin is exposed (eg. Abstract, Col. 14, Ln. 21-24 and Col. 24, Ln. 4-30. Fig. 11-14), to alter a first condition related to light-induced reaction involving one or more layers of the person's skin (eg. Col. 14, Ln. 21-24 and Col. 24, Ln. 4-30. Fig. 11-14); or in another embodiment, a second zone of illuminance comprising the eyes of a person to alter a biological process in the person's body (eg. Abstract, Col. 4, Ln. 5-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Peyman to have a skin targeting embodiment and an eye targeting embodiment together to allow simultaneous treatment of eyes and skin/body surface (eg. Col. 8, Ln. 61 – Col. 9, Ln. 3, Col. 24, Ln. 33-49) to accelerate treatment and increase time efficiency (see MPEP 2144.04 VI B, duplication of parts).
Regarding claim 2 and 15, Peyman discloses a set of parameters comprises receiving input data from one or more sensors, the input data comprising at least one of a distance, information about a skin type, information about skin condition, and a surface reflectivity (eg. Col. 8, Ln. 4-14).
Regarding claim 4, Peyman discloses set of parameters corresponds to one or more effects associated with a condition of at least one of the skin, the eye, or the surface (eg. Col. 9, Ln. 4-12, Col. 13, Ln. 50 – Col 14, Ln. 28).
Regarding claim 5, Peyman discloses controlling comprises offsetting, among the one or more effects, a first effect caused by a first set of wavelengths with a second effect caused by a second set of wavelengths (eg. Col. 13, Ln. 50-67 and Col. 18, Ln. 48-53, and Col. 36, Ln. 6-20).
Regarding claim 6, Peyman discloses the condition comprises a physiological response that comprises at least one of a vitamin-D production, a regenerative skin process, or a circadian response (eg. Col. 36, Ln. 6-20 wound healing).
Regarding claim 12, Peyman the light delivered to one of the zones comprises at least one wavelength that is different than that delivered to another zone (eg. Col. 28, Ln. 58-Col. 29, Ln. 15, different wavelengths depending on what is being treated, eyes and skin need different therapies).
Regarding claim 13, Peyman discloses the controller operates the light source in at least one of a continuous wave mode or a pulse wave mode to adjust, in two or more phases, at least the spectral power distribution (eg. Col. 17, Ln. 48-53, Col. 18, Ln. 19-40).
Regarding claim 20, Peyman discloses a display that displays an image (eg. Col. 22, Ln. 8-19).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 9931171 B1) (multiple embodiments), further in view of Ferren (US 2006/0276860 A1) (cited previously).
Regarding claim 3 and 18, the combined invention of Sooch, Soltesz-Nagy, Powell, and Bertwell  discloses the invention of claim 1, but does not disclose controlling comprises controlling ultraviolet light associated with at least one of a first flux, infrared associated with a second flux, and visible light associated with a third flux.
Ferren teaches having UV, infrared, and visible light sources and using treatment regiments with different wavelength bands and associated fluxes (eg. Para. 70 and 84).
It would have been obvious to one of ordinary skill to have combined the invention of Sooch, Soltesz-Nagy, Powell, and Bertwell with the wavelength band flux settings as taught by Ferren to allow multiple treatment regimens depending on the desired effect (eg. Para. 84).

Claim 7, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 9931171 B1) (multiple embodiments) in view of Lloyd (US 2017/0246329 A1).
Regarding claim 7, 14, and 17, Peyman discloses the invention of claim 1, but does not disclose disinfecting viruses.
Lloyd teaches a disinfecting light that radiates UVB (wavelength 280-320 nm) to disinfect a space while minimizing exposure to a person’s skin (eg. Abstract, Para. 3, 60, Fig. 1).
It would have been obvious to have combined the invention of Peyman with Lloyd to decontaminate a room around the patient to prevent the spread of diseases while minimizing damage to the skin (eg. Lloyd, Abstract, Para. 3).
Regarding claim 19, the combined invention of Peyman and Lloyd discloses at least part of the surface or the one or more optics have a surface reflectivity that at least partially controls one or more of the zones of illuminance (eg. Lloyd, Para. 36-37, 74, 80).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 9931171 B1) (multiple embodiments), further in view of Tankovich (US 10/675481 B1).
Regarding claims 8 and 11, Peyman discloses the invention of claim 1, but does not disclose one or more LEDs that generate the one or more spectra of natural sunlight and the spectral power distribution; and one or more optics that generate one or more of the zones of illuminance, the one or more zones of illuminance being independently controlled to cause different effects.
Tankovich teaches a light therapy device that uses multiple beams of differing wavelengths to different areas of tissue simultaneously (eg. Col. 8, Ln. 14-37).
It would have been obvious to have combined the invention of Peyman with the differing zones of light therapy as taught by Tankovich to allow multiple treatments to happen simultaneously without overlap (eg. Abstract, Col. 8, Ln. 14-37).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 9931171 B1) (multiple emobdiments), in view of Maslik (US 2020/0178892 A1).
Regarding claim 9, Peyman discloses the invention of claim 1, but does not disclose adjusting the flux to according to at least one of an atmospheric absorption or a photon energy of a chemical reaction. 
Maslik discloses changing the flux of blue lights and red lights to promote melatonin production (eg. Para. 92).
It would have been obvious to combine the invention of Peyman with the flux adjustments as taught by Maslik to promote melatonin production and induce sleep, thus treat circadian rhythm disorders (eg. Para. 92).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792